Citation Nr: 1411118	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, and from January 1978 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2011, the Veteran testified before the undersigned at a Travel Board hearing.


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provision applies to combat veterans and is also consistent with 38 U.S.C.A. § 1154: 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran's DD Form 214 for his service in Vietnam reflects that he was awarded, among other things, the combat infantryman badge, establishing that he had combat service.  In written and oral testimony, the Veteran described being under attack from the enemy, seeing military personnel being wounded and killed, and witnessing a helicopter being shot down.  The Board finds that the Veteran's statements are consistent with the circumstances, conditions, or hardships of his service and establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(f).  

Although an August 2010 VA examination failed to diagnose PTSD on the basis that all of the DSM-IV criteria were not met, a private psychologist provided a diagnosis of PTSD for the Veteran based on his verified inservice stressors and in accordance with the mental health testing conducted.  See June 29, 2011 report of H.J.C., PH.D.  In addition, his brother provided lay testimony as support for his observable symptoms.  Accordingly, since there is an accepted inservice stressor, a current diagnosis of PTSD, and a psychologist's opinion that the stressor resulted in PTSD, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


